     Case 3:19-cv-00665-MMD-WGC Document 40 Filed 06/02/20 Page 1 of 2




 1    Katherine F. Parks, Esq. - State Bar No. 6227
      Thorndal Armstrong Delk Balkenbush & Eisinger
 2
      6590 S. McCarran Blvd., Suite B
 3    Reno, Nevada 89509
      (775) 786-2882
 4    kfp@thorndal.com
      Attorneys for Defendant
 5
      TRACI DAVIS
 6
                                  UNITED STATES DISTRICT COURT
 7
 8                                        DISTRICT OF NEVADA

 9
       TRINA OLSEN,                                           CASE NO.    3:19-cv-00665-MMD-WGC
10
                                           Plaintiff,
11
12     vs.                                                    STIPULATION AND [PROPOSED]
                                                              ORDER TO EXTEND TIME TO FILE
13     WASHOE COUNTY SCHOOL DISTRICT, a                       OPPOSITIONS TO MOTION FOR
       political subdivision of the State of Nevada;          PARTIAL SUMMARY JUDGMENT
14     Washoe County School District Superintendent           ON LIABILITY [ECF No. 37]
15     TRACI DAVIS; and DOES 1 through 10
       inclusive,
16                                                            (FIRST REQUEST)
                                           Defendants.
17
18
             COMES NOW Plaintiff, TRINA OLSEN, and Defendants, TRACI DAVIS and
19
      WASHOE COUNTY SCHOOL DISTRICT, by and through their attorneys of record, and
20
21    hereby request an extension of time for Defendants to file their opposition to the Plaintiff’s

22    motion for partial summary judgment on Liability [ECF No. 37] filed on May 17, 2020.
23
             The oppositions are currently due on June 7, 2020. Defendants request an extension of
24
      time through and until June 19, 2020, to file their oppositions to the motion for partial summary
25
26    judgment on liability. This is the parties’ first request to extend said deadline and they submit

27    ///
28    ///



                                                        -1-
     Case 3:19-cv-00665-MMD-WGC Document 40 Filed 06/02/20 Page 2 of 2



      that the instant request is due to caseload and calendaring issues and not for the purpose of undue
 1
 2    delay.

 3      DATED this 2nd day of June, 2020.               DATED this 2nd day of June, 2020.
 4
        LUKE ANDRE BUSBY, LTD                           THORNDAL ARMSTRONG DELK
 5                                                      BALKENBUSH & EISINGER

 6      By: / s / Luke A. Busby_________                By: / s / Katherine F. Parks __________
 7         Luke A. Busby, Esq.                             Katherine F. Parks, Esq.
           State Bar No. 10319                             State Bar No. 6227
 8         316 California Ave                              6590 S. McCarran Blvd., Suite B
           Reno, Nevada 89509                              Reno, Nevada 89509
 9         (775) 453-0112                                  (775) 786-2882
10         luke@lukeandrewbusbyltd.com                     kfp@thorndal.com
           Attorney for Plaintiff                          Attorneys for Defendant
11         Trina Olsen                                     TRACI DAVIS
12      DATED this 2nd day of June, 2020.
13
        DOTSON LAW
14
        By: / s / Justin C. Vance __________
15
           Robert A. Dotson, Esq.
16         State Bar No, 5285
           Justin C. Vance, Esq.
17         State Bar No. 11306
           5335 Reno Corporate Drive, Suite 100
18
           Reno, Nevada 89511
19         (775) 501-9400
           rdotson@dotsonlaw.legal
20         jvance@dotsonlaw.legal
           Attorneys for Defendant
21
           WASHOE COUNTY SCHOOL DISTRICT
22
23                                                 ORDER
24
               IT IS SO ORDERED.
25
                      June 2
               DATED ____________________, 2020.
26
27
                                                   ___________________________________
28                                                 UNITED STATES DISTRICT JUDGE



                                                     -2-
